By the Court.
The question argued in this case is no . longer open in this commonwealth. Poole v. Richardson, 3 Mass. 330. Needham v. Ide, 5 Pick. 510. Commonwealth v. Wilson, 1 Gray, 337. Hubbell v. Bissell, ante, 200. In Baxter v, Abbott, 7 Gray, 71, it was only held, by a decision not unanimous, that the opinion of a family physician as to the sanity of a testator might be introduced in evidence. But in general, where the jury have the facts in detail, they are as competent to form a correct judgment as the witness ; and the practical experience of those familiar with courts shows that the defence of insanity is one easy to be made, and favorably listened to by juries. The rule, therefore, should not be extended beyond the adjudicated cases. See also Commonwealth v. Rich, 14 Gray, 335.

Exceptions overruled.